

114 HR 5581 IH: CLINTON Act of 2016
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5581IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Mr. Gohmert (for himself and Mr. Olson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prohibit certain charitable organizations from
			 accepting contributions from persons connected to foreign governments.
	
 1.Short titleThis Act may be cited as the Contributions Legally Interdicted from Noncitizens To Our Nonprofits Act of 2016 or as the CLINTON Act of 2016. 2.Certain charitable organizations prohibited for accepting contributions from persons connected to foreign governments (a)In generalSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(s)Prohibition on acceptance of contributions from persons connected to foreign governments by
			 501(c)(3) organizations established by certain Federal officials
 (1)Termination of tax-exempt statusA Federal official organization shall not be treated as described in subsection (c)(3) with respect to any period after the date on which such organization knowingly or willingly accepts or solicits any contribution from any person connected to a foreign government. If a Federal official organization accepts a contribution from any person and learns that such person is connected to a foreign government after such acceptance, such organization shall not be treated for purposes of this subsection as knowingly or willingly accepting such contribution from such person if such contribution is returned to such person not later than the date which is 30 days after the date on which the organization so learns the status of such person.
 (2)Forfeiture of prohibited contributionsThere is hereby imposed a tax on any Federal official organization which knowingly or willingly accepts any contribution from any person connected to any foreign government in an amount equal to the amount of such contribution.
 (3)Federal official organizationFor purposes of this subsection, the term Federal official organization means any organization described in subsection (c)(3) (or which would be so described without regard to paragraph (1)) if one or more Federal officials established, control, or actively participate in the management of, such organization. For purposes of the preceding sentence, service in a merely honorary capacity shall note be treated as control or active participation in management.
 (4)Federal officialFor purposes of this subsection, the term Federal official means any individual who— (A)at any time prior the date of the contribution referred to in paragraph (1) or (2), is serving or has served as President or Vice-President, or
 (B)at any time during the 20-year period ending on the date of the contribution referred to in paragraph (1) or (2), holds or has held any of the following positions in the Federal government:
 (i)Any Member of Congress (including any Delegate and Resident Commissioner). (ii)Any officer or employee appointed by the President, Vice-President, or any agency head and subject to confirmation by the Senate.
 (iii)Any of the following positions which are held at the pleasure of the President: (I)Assistant to the President.
 (II)Chief of staff. (III)National security advisor.
 (IV)Deputy chief of staff. (iv)Any Federal judge, without regard to the article of the Constitution pursuant to which appointed.
 (5)Persons connected to foreign governmentFor purposes of this subsection, the term person connected to a foreign government means the following: (A)Any department, agency, or instrumentality of a foreign government.
 (B)Any public international organization (as defined in section 104 of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2)).
 (C)Any officer or employee of any entity described in subparagraph (A) or (B). (D)Any individual who was described in subparagraph (C) at any time during the 20-year period ending on the date on which the contribution from such individual is accepted or solicited.
 (E)Any person acting in an official capacity for or on behalf of any entity described in subparagraph (A) or (B).
 (F)Any person belonging to a ruling or royal family by virtue of sanguinity or marriage. (G)Any person related within four degrees of consanguinity to a person described in subparagraph (E) or (F)..
 (b)Effective dateThe amendment made by this section shall apply to contributions made after the date of the enactment of this Act in taxable years ending after such date.
			